Citation Nr: 0411777	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  95-34 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
tonsillitis and pharyngitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1957 to October 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in October 1992, which denied a compensable evaluation 
for service-connected tonsillitis and pharyngitis.  
 

REMAND

Having reviewed the entire record, the Board finds that a 
remand is in order to ensure that the veteran's due process 
rights arising from the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003), as amended, and applicable legal precedent, are met.  
VCAA redefined the obligations of VA with respect to the duty 
to assist and imposed on VA certain notice requirements.  A 
valid VCAA notice would include the following: 

(1)	what information and evidence not of record are 
needed to substantiate the claim; 

(2)	what information and evidence the VA would assist 
the veteran in obtaining; 

(3)	what information and evidence the veteran is to 
provide; and 

(4)	a request to the veteran to provide any evidence in 
his possession or control that pertains to the claim.  

See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the U. S. Court of Appeals for the Federal Circuit (Court) 
that invalidated a regulatory provision, implementing the 
VCAA, that required a response to VCAA before the statutory 
one-year period.  Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

The Board notes that it remanded this matter in October 2003 
for full compliance with VCAA and all legal precedent 
interpreting VCAA.  In December 2003, the RO issued an 
updated Supplemental Statement of the Case (SSOC) generally 
discussing VCAA duties, but, in the Board's opinion, 
insufficient for compliance with the language of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); and applicable legal 
precedent, including Quartuccio v. Principi.  The failure to 
comply fully with the Board's remand directives constitutes a 
Stegall violation.  See Stegall v. West, 11 Vet. App. 268 
(1998) (holding that a Board remand order confers on the 
veteran a right to compliance with the directives therein and 
imposes on VA a concomitant duty to ensure compliance with 
them).  While the Board sincerely regrets the delay in 
adjudicating this case, it must remand this case again to 
ensure that the veteran is afforded full due process due to 
him under the VCAA.  

Accordingly, the Board directs the following:
  
1.  Provide the veteran a valid VCAA notice 
and assist him in further development of the 
evidentiary record if warranted as a result 
of the notice.  The notice must include, but 
is not limited to, the four elements 
described above in this remand order, and 
must comply with 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); and all applicable 
legal precedent, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  After completion of the directives 
above, and following any further 
appropriate development, review the 
veteran's claims folder again to 
determine whether a compensable rating is 
warranted for tonsillitis and 
pharyngitis.  If the decision remains in 
any manner adverse to the veteran, 
provide the veteran and his 
representative a revised SSOC and give 
them an appropriate amount of time to 
respond to it.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing law and adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue(s).  

The veteran has the right to submit additional evidence and 
argument on the matter(s) the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

